On Application 'fob Rehearing.
Breaux, J.
The careful attention heretofore given to this case relieves us from the necessity of restating all the facts.
We will only restate those facts material to a decision of the question remaining an issue between the parties to the suit.
Counsel for the plaintiff admits that all the points in the ease heretofore decided were correctly decided, except one, he contends.
The excepted and disputed point relates to the alleged donation of a negro.
In the year 1861 the mother of plaintiff," authorized by her husband, executed a receipt for the slave valued at thirteen hundred and fifty dollars, and one hundred and fifty dollars in money as an advance upon her share, to be accounted for in the settlement of her father’s succession.
Her father, the alleged donor, was not a party to the receipt, and there is no evidence, other than this receipt, of an intended donation.
The defendant pleads ratification. This alleged ratification consisted of testimony of plaintiff’s grandfather, given in a suit brought by J. A. Cawthon et al. vs. J. B. Cawthon, to which the witness, John Kimbell, the said grandfather, was not a party and in which none of the issues of the case at bar were involved. He deposed that he held the receipt in question, showing that his daughter had been placed in possession of the slave as stated in the receipt.
*758The receipt was not in the form required to establish a donation inter vivos of property it is contended was donated.
It is elementary that in a donation form is of the essence, and that to have a binding force the act shall be passed before a notary public and two witnesses, of immovable property, including under the law, slaves at the date of the donation.
We have said that donations inter vivos are solemn contracts, subjected to certain forms, without which they are inexistent.
To form a particular importance is given, as it completes and gives life to the act; forma dat esse rei.
The solemnity is established by the notarial act.
The offer of the donor and the acceptance of the donee are valid after signing the act.
The alleged donor was not at all a party to the receipt.
As a donation it was originally an absolute nullity. It was not translative of title.
Whether there was a confirmative act, confirming in effect the donation alleged, is the next question at issue.
If there was no confirming act there was no donation.
We have already stated that the act of confirmation urged by counsel for the defendant is the deposition of the donor, in a suit, in which the plaintiff, the heir of the alleged donee, was not a party.
The testimony of the alleged donor was not given, after it had be - come evident that he was aware of any defect of form, and that it was Ms intention, by testifying as he testified, to confirm a donation.
In support of defendant’s contention that there was confirmation of the receipt in question, giving it the effect of an act of donation, we are referred to a number of cases as applying.
The first cited case is that of Gillespie vs. Day, 19 L. 263.
The- defendant Day claimed the price of a slave he alleged had been loaned or given by verbal agreement to his son.
The court held that, conceding the title to have been previously in him, and that the verbal donation per se was insufficient to divest him, yet the defendant as a member of the family meeting advised the sale of the property and suffered the slave to be sold as the property of his son, and in the act of partition in the record, signed by the defendant, the price of the slave is set down as forming part of the estate which came into his hand as tutor of the minor. The slave as donated property was not involved.
*759The contest related to the proceeds of the sale.
It was so ranch in cash, the father and tutor had judicially admitted (in proceedings, in effect contradictory), was owned by his son.
■ The court held him bound by his declaration without regard to any intended donation of a slave. There was virtually a manual gift of an amount in cash. A delivery de manu in manum.
In Deschapelles vs. Lebarre, 3 An. 522, a donation void in form, confirmed by the heirs, was held valid under the special provision of the code authorizing the heirs to confirm a donation. Under that article heirs may be held bound by their voluntary execution of the donation.
Prom that decision we quote: “ The title of the heirs of the donee to the property donated was rendered perfect by confirmation” by the heirs.
An entirely different question from that involved on this point in the case at bar, in which the heirs of the donee have never confirmed the contract of donation by any act or declaration whatever.
In Ventress vs. Brown, 34 An. 457, and in Succession of Hale, 40 An. 335, the form of the donation was not involved as between the donor and donee. In the first case — that of Ventress — the confirmation had been made by the heirs of the donor under Art. 2274 of the Civil Code.
In the second case — that of the Succession of Hale — the right of the donee to the slave was not questioned at all. She, the donee, contended that the emancipation of the slaves relieved her from the obligation of collating slaves donated to her, and rested her defence principally upon that ground.
In the case under discussion, the point is raised that the writing is not the writing of the donor; that it is only a receipt of the alleged donee.
To sustain the plea of donation would add an obligation to be discharged by the heir of the alleged donee many years after the opening of the succession and after the loss of the property not donated in compliance with the required form.
. The possession of the slave by plaintiff’s mother, and the fact that the delivery dates about the time the receipt was executed, are not equivalents to confirming acts.
The terms of the law are absolute, and delivery of the property ■ does not give validity to a contract of donation null for the want of *760form. Baudry de Lacantiniere, Vol. 2, p. 872; Toullier, Vol. 4, p. 472.
Judge Mathews, for the court, said, in the ease of William vs. Horton, 4 N. S. 469 : “ But according to our law in relation to titles by which property is held, a written instrument is required in order to transfer slaves from one proprietor to another; and when the evidence offered in support of title to them is an act of donation, to give it validity it must appear clothed with all the formalities required by law and sanctioned by an authentic deed. Mere possession is not evidence of title. * * *
“ In this species of contract forms appear to assume the place of substance.”
In Harlin vs. Leglise, 8 R. 194, this court reiterated that which had been decided in the 4 N. S. 469, that an omission of form is not cured by the delivery of the slave.
In Packwood vs. Dorsey, 6 R. 331, the reasons for the judgment were given at some length.
It is useless to repeat them. It will suffice to state the general propositions discussed.
The donation of real property must be executed before a notary and two witnesses.
A donation, null, can not be ratified by any confirmative act on the part of the donor and the voluntary execution of the donation by the donor will not prevent him from sustaining the plea of nullity.
In the decision the court controverts the doctrine of Toullier, that a void donation can be rendered valid by ratification, express or implied, on the part of the donor.
It leads, the court says, in that case, to an absurd conclusion, that while under the law no express confirmation or ratification can render valid a donation under private signature, it can be made so by the tacit ratification resulting from the voluntary execution of it by the donor.
“ It would, moreover, render completely inoperative the positive provision of our law, that a donation, null for want of any of the requisite formalities must be made anew in legal form. This provision alone surely excludes the idea that a void donation can be rendered valid by any ratification, either express or tacit, on the part of the donor.”
A long list of names of French commentators expressing views *761different from those of Toullier is copied in the body of the opinion.
The decisions of this court just reviewed accord with the commentators who differ from Toullier.
If we were to accept the doctrine of the latter, i. e., of Toullier, this case would not fall under its grasp, for there was no ratification, either expressed or implied, such as could cure the nullity pleaded by plaintiff.
We have considered this question with care, and have reached our conclusion despite our desire to affirm our previously expressed opinion upon this point.
Our former decree remains unchanged, except in so far as may be necessary in order to carry out our views as herein expressed.
Our learned brother of Che District Oourt, as usual with him, has carefully cast the account of the heirs and made the following statement:
Value of lands.........................................................................................................$1,467
Value of movables................................................................................................... 450
Amount paid Mrs. Key.......................................................................................... 1,000
Amount paid Mrs. G. I. Kimbell........................................................................... 1,000
Amount paid Mrs. Jones.................................................................................... 1,000
Amount paid Mrs. W. E. Kimbell .......................................................................... 800
Amount paid Mrs. Andrews............................................................................... 1,035
Amountpaid Mrs. S. L. Kimbell .........................................................................1,140
Amount paid Mrs. Nelson................................................................................ 1,000
$8,892
Counsel for the plaintiff and appellant, regarding these and other items involved, says in his brief:
“There is only one question or point which we claim is in error in coming to its conclusion in this case.
“The other points decided are correct law, but the whole decision is based on the point we claim the error consists, ‘ Having accepted the donation and being in possession of the effects donated, as to him, it is perfect.’ If the court is correct in this proposition, the decision is correct; if incorrect, then the case is with the plaintiff.”
We do not understand that the defendant and appellee dispute the correctness of these and other items of the account.
The whole contest centred in the question of collating, vel non, the value of a slave, not donated in due form.
In the present condition of the case another judgment must be entered; in view of the admissions of the correctness of certain items, presumably it will be final, before the court of the first instance.
The debits and credits will now be established and balances fixed, and the amount coming to each heir settled.
*762It is therefore ordered, adjudged and decreed that our former decree in this case be avoided and reversed, and it is further ordered, adjudged and decreed that the judgment appealed from be reversed and set aside, and it is now ordered, adjudged and decreed that there be judgment for plaintiff, decreeing that he is not obliged to collate the thirteen hundred and fifty dollars, value of the slave for which his late mother executed a receipt in 1861.
It is further ordered, adjudged and decreed that this ease be remanded to be tried in accordance with the views herein expressed.
The defendant and appellees are condemned to pay the cost of appeal.
Those of the District Court are to be paid by the party cast on final decision in that court.